Exhibit 99.1 NEWS RELEASE Lorus Therapeutics Announces Allowance of Patent for LOR-2040 in the Treatment of Acute Myeloid Leukemia TORONTO, CANADA, May 3, 2010 - Lorus Therapeutics Inc. (TSX: LOR; OTCBB: LRUSF) (“Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced the allowance of a new patent in Australia for its clinical-stage drug LOR-2040 in the treatment of Acute Myeloid Leukemia (AML). The Australian patent protects LOR-2040 as a single agent therapy and in combination therapies with cytarabine for treatment of AML, which is the lead oncology indication for LOR-2040. This is Lorus’ first patent specific for treatment of AML with the combination of LOR-2040 and cytarabine, and extends the patent life for LOR-2040 in Australia to 2024.Similar patents for LOR-2040 combination therapies in AML are pending in several countries, including the U.S., Canada, Europe, and Japan. Lorus recently announced positive results from its Phase II clinical study in refractory and relapsed AML with LOR-2040 in combination with cytarabine and indicated the plan to advance to a definitive comparative trial as a strategy to support registration. LOR-2040 is also being tested as a single agent in a Phase I trial in acute leukemias and high-grade myelodysplastic syndrome.Lorus has also recently completed a series of U.S. NCI-sponsored clinical studies in AML as well as in solid tumor indications, including prostate, non-small cell lung, and breast cancers. “This patent is a significant addition to our strong, worldwide protection for LOR-2040”, said Dr. Aiping Young, Lorus’ President and CEO. “Extending patent life for LOR-2040 in AML is an important strategy in the development and commercialization of this drug and should facilitate new partnerships”. About LOR-2040 LOR-2040 is an RNA-targeted drug that specifically targets the R2 component of ribonucleotide reductase, which is required for DNA synthesis and cell proliferation. Through downregulation of R2, LOR-2040 has demonstrated strong antitumor and antimetastatic activity in a variety of tumor types in both in vitro and in vivo models and has been explored in multiple Phase I/II clinical program, including an advanced Phase II clinical trial with LOR-2040 and high dose Ara-C (HiDAC) in refractory and relapsed Acute Myeloid Leukemia (AML). The R2 target has been described as a malignant determinant that is elevated in a wide range of tumor types, which can cooperate with a variety of cellular cancer causing genes known as oncogenes to enhance tumor growth and metastatic potential. About Lorus Lorus is a biopharmaceutical company focused on the research and development of novel therapeutics in cancer. Lorus’ goal is to capitalize on its research, preclinical, clinical and regulatory expertise by developing new drug candidates that can be used, either alone, or in combination with other drugs, to successfully manage cancer.
